Citation Nr: 0025442	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO that denied entitlement to service connection for coronary 
artery disease and an increased rating for rheumatic heart 
disease.  The veteran testified at a hearing at the RO in 
September 1996.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that coronary artery disease is attributable to the veteran's 
period of military service, or that it has been caused or 
made worse by service-connected rheumatic heart disease.

2.  The veteran's service-connected rheumatic heart disease 
is not manifested by severe dyspnea on exertion, elevation of 
systolic blood pressure, arrhythmia, symptoms precluding more 
than light manual labor, a recurrence of rheumatic fever with 
cardiac manifestations, a diastolic murmur with 
characteristic electrocardiogram manifestations, or a 
definitely enlarged heart.

3.  The veteran's service-connected rheumatic heart disease 
is not manifested by any of the following:  chronic 
congestive heart disease, left ventricular dysfunction with 
an ejection fraction of less that 50 percent, a workload of 
less than seven metabolic equivalents (METs) resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.


CONCLUSIONS OF LAW

1.  The claim of service connection for coronary artery 
disease is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 4.101 (1997); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (1999).

2.  An increased schedular rating for rheumatic heart disease 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.27, 4.101, 4.104 (Diagnostic Code 
7000) (1997); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.104 (Diagnostic 
Code 7000) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases, service incurrence or 
aggravation will be presumed when the disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
this presumption is a rebuttable one.  Id.

The veteran and his representative contend that the veteran's 
service-connected rheumatic heart disease caused and/or 
aggravated his coronary artery disease.  Alternatively, it is 
alleged that the veteran's coronary artery disease is 
directly related to military service.  For the reasons that 
follow, the Board finds that the veteran's claim of service 
connection for coronary artery disease is not well grounded.  

The veteran's service medical records show that, in 
June 1943, he was treated for rheumatic fever.  In 
September 1943, it was determined that the veteran had 
valvular heart disease, mitral insufficiency.  The remaining 
service medical records are negative for any complaints of, 
treatment for, or diagnoses suggesting that the veteran had 
coronary artery disease.  (The Board notes that service 
connection for rheumatic heart disease (then characterized as 
valvular heart disease, mitral insufficiency) has been in 
effect since November 1943.)

Thereafter, post-service VA examination reports, dated from 
November 1944 to May 1954, do not show coronary artery 
disease.  These records reflect diagnoses of "valvular heart 
disease, myocardial insufficiency (rheumatic)" (see 
November 1944 VA examination report); valvular heart disease, 
mitral insufficiency (see November 1945 VA examination 
report); residuals of inactive, chronic rheumatic fever and 
rheumatic heart disease with preponderant mitral 
insufficiency (see October 1948 VA examination report); 
rheumatic heart disease with preponderant mitral 
insufficiency (see September 1950 VA examination report); and 
rheumatic heart disease with mitral valvulitis (see May 1954 
VA examination report).

When examined by VA in February 1980, the veteran gave a 
history of rheumatic heart disease since 1945, and reported 
that he was currently being treated for hypertension with 
Hydrochlorothiazide.  He complained of shortness of breath on 
exertion and pain in the left anterior chest wall.  The 
diagnoses were rheumatic heart disease and arteriosclerotic 
heart disease with first-degree arteriovenous block and left 
anterior hemiblock.  When examined by VA in August 1985, the 
diagnoses included coronary artery insufficiency with 
secondary angina.

Private treatment records show that a January 1996 stress 
echocardiogram revealed that the veteran had a very abnormal 
stress study suggestive of ischemia referable to the 
anteroseptal and possibly apical walls, compatible with 
significant high-grade life threatening coronary disease.  In 
February 1996, the veteran was hospitalized and underwent a 
coronary artery bypass graft (CABG) times five.  The 
discharge diagnoses were coronary artery disease, carotid 
artery stenosis, hypertension, and hypercholesterolemia.

When examined by VA in March 1996, the veteran reported that 
his rheumatic heart disease had caused his current cardiac 
disease.  The examiner opined that the veteran clearly had 
coronary artery disease as evidenced by the veteran's recent 
bypass surgery.  The examiner noted that the veteran's 
records from that surgery were not associated with the claims 
file, but opined that rheumatic heart disease did not appear 
to be a major component of the veteran's recent symptoms.

In an April 1996 addendum to the March 1996 examination 
report, a VA examiner opined that he had reviewed the cardiac 
catheterization results and stress echocardiogram report.  
The examiner opined that the veteran clearly had coronary 
artery disease secondary to arteriosclerosis.  The examiner 
noted that, on cardiac catheterization, there was no evidence 
of aortic stenosis or mitral valve disease.  The examiner 
further opined that, although the veteran had had rheumatic 
fever and some mild rheumatic deformity of the mitral valve, 
the veteran's symptoms and disability were from coronary 
disease, not rheumatic disease.  The examiner opined that 
there was no known association between rheumatic fever and 
coronary artery disease.

When examined by VA in December 1998, it was noted that the 
veteran had an atypical chest pain syndrome of variable 
frequency and that there was no history of dyspnea on 
exertion, dizziness, or syncope.  Examination revealed no 
murmur, rub, or gallop.  The impressions were coronary artery 
disease, status-post inferior myocardial infarction 
approximately 10 years earlier, status-post coronary artery 
bypass grafting in February 1996 with atypical chest pain 
syndrome, and a history of rheumatic heart disease.  

In a February 1999 addendum to the December 1998 examination 
report, a VA examiner reported that the veteran underwent 
echocardiography in January 1999 which, among other things, 
revealed that there was no evidence of any rheumatic 
involvement of the heart valves.  The examiner opined that 
the veteran had significant coronary artery disease.

As noted above, the record contains evidence that the veteran 
now has coronary artery disease, but there is no competent 
medical evidence to show that his coronary artery is 
attributable to the veteran's military service.  Indeed, 
competent medical evidence of record directly addresses the 
etiology of coronary artery disease and indicates that such 
disease is secondary to arteriosclerosis (see April 1996 VA 
addendum to March 1996 VA examination report).  This 
statement stands uncontradicted in the record and no evidence 
has been presented which tends to show that arteriosclerosis 
had its onset during service or within a year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Therefore, the veteran's claim of service connection 
for coronary artery disease on a direct basis must be denied 
as not well grounded.

The Board has considered the veteran's written statements, 
September 1996 RO testimony, and articles submitted regarding 
the etiology of coronary artery disease.  However, while the 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
his separation from military service, there is no indication 
that he is competent to comment upon etiology or time of 
onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 2 
Vet. App. at 494- 95.  Consequently, absent the presentation 
of competent medical evidence showing a link between post-
service diagnosis and service, the veteran's claim may not be 
considered well grounded and must be denied.  (The statutory 
presumption of 38 C.F.R. § 3.307 does not aid the veteran 
because no evidence has been submitted to show that coronary 
artery disease was manifested within a year of his separation 
from service.  38 C.F.R. §§ 3.307, 3.309.)

Turning to the issue of secondary service connection, the 
veteran also contends that service connection is warranted 
for coronary artery disease because such disability was 
caused or aggravated by his service-connected rheumatic heart 
disease.  (As noted above, service connection for rheumatic 
heart disease (then characterized as valvular heart disease 
has been in effect since November 1943.)  Based on a review 
of the evidence, the Board also finds that the veteran's 
claim of secondary service connection is not well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310.  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  For a claim of service connection on a 
secondary basis to be well grounded, competent medical 
evidence showing a causal relationship or aggravation must be 
presented.  See Jones (Wayne) v. Brown, 7 Vet. App. 134, 137-
38 (1994).  

While the record now contains evidence that the veteran has 
been treated for coronary artery disease, there is no 
competent medical evidence tending to show that any such 
disability is due to or the result of service-connected 
rheumatic heart disease, or is in any way made worse by 
service-connected rheumatic heart disease.  The only linkage 
between service-connected disability and coronary artery 
disease is found in the veteran's own vigorous contentions 
that the claimed disability is a result of already service-
connected rheumatic heart disease.  Absent the presentation 
of competent medical evidence which tends to provide some 
link between the two, the claim of secondary service 
connection may not be considered well grounded and must be 
denied.  Jones, 7 Vet. App. at 134.  The veteran's own 
opinion regarding such a relationship does not suffice.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95. 

The veteran has argued that 38 C.F.R. § 4.101 (1997) requires 
that service connection be granted for coronary heart 
disease.  In this regard, the Board notes that the veteran's 
claim was filed prior to the elimination of regulatory 
language contained in 38 C.F.R. § 4.101 (1997).  
Consequently, consideration of this regulation is required.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  While the 
provisions of 38 C.F.R. § 4.101 (1997) indicate that the 
progress of rheumatic heart disease and the effect of 
superimposed arteriosclerotic or hypertensive changes cannot 
usually be satisfactorily disassociated or separated so as to 
permit "differential service connection," this regulation 
does not mandate that service connection be granted in such 
cases.  Rather than addressing the question of service 
connection for arteriosclerotic heart disease, this 
regulatory language, when read in context, merely addresses 
the difficulty presented in rating rheumatic heart disease 
when there are arteriosclerotic changes concurrent with a 
progressive rheumatic heart disease.  As noted in the 
recitation of the evidence above, examiners in the veteran's 
case have concluded that rheumatic heart disease did not play 
any role in his arteriosclerotic heart disease.  Indeed, it 
was specifically noted that there was no known association 
between the two.  Consequently, absent the presentation of 
evidence suggesting otherwise, the claim of service 
connection is not well grounded.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected rheumatic heart disease is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7000.  
(Service connection was granted by the RO in November 1943.)  
The Board notes at the outset that, since the 10 percent 
rating for service-connected rheumatic heart disease has been 
in effect for at least 20 years--in fact, since August 1954--
such rating is protected and not subject to being reduced 
unless there is evidence of fraud.  38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (1999).  

In addition, during the course of the veteran's appeal, the 
schedular criteria by which cardiovascular disabilities were 
revised.  (The new criteria have been in effect since January 
12, 1998.)  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  
When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Because Congress or the 
Secretary has not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable version of the applicable rating criteria.  
See Karnas, supra.  Therefore, adjudication of a claim for an 
increased (compensable) rating must now include consideration 
of both the old and the new criteria.  Id.  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used to assign a rating.  Id.  (The Board 
notes that the veteran was advised of the new criteria in a 
January 2000 supplemental statement of the case (SSOC).)

Under the old criteria, a 10 percent rating was warranted 
when, following active rheumatic heart disease, there was an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart was not enlarged.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).  A 30 percent evaluation was warranted from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  Id.  A 
60 percent rating may be assigned when the heart was 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  
Id.  A 100 percent evaluation for inactive rheumatic heart 
disease requires clinical and roentgenogram confirmation of 
definite enlargement of the heart, dyspnea on slight 
exertion, rales, pretibial pitting at the end of the day, or 
other definite signs of beginning congestive failure; and 
preclusion of more than sedentary labor.  Id.  

The regulatory revisions effective in January 1998 
incorporated objective measurements of the level of physical 
activity, expressed numerically in METs at which cardiac 
symptoms develop.  METs are measured by means of a treadmill 
test.  However, it is recognized that a treadmill test may 
not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  38 C.F.R. § 4.104, Note 2 (1999).

Under the revised criteria for Diagnostic Code 7000, a 
10 percent rating is warranted where a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
continuous medication is required.  38 C.F.R. § 4.104; 
Diagnostic Code 7000 (1999).  A 30 percent rating is 
warranted where there is a workload of greater than five METs 
but not greater than seven METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  Id.  A 60 percent rating is 
warranted where there has been more than one episode of 
congestive heart failure in the past year; where a workload 
of greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104 (1999).

Despite the veteran's contentions to the contrary, a review 
of the record indicates that the veteran does not meet the 
criteria for an increased rating in excess of 10 percent 
under either the old or the new criteria.  Neither set of 
criteria is more favorable.  

As noted above, private treatment records show that a 
January 1996 stress echocardiogram revealed that the veteran 
had a very abnormal stress study, suggestive of ischemia 
referable to the anteroseptal and possibly apical walls, 
compatible with significant high-grade life threatening 
coronary disease.  In February 1996, the veteran was 
hospitalized and underwent a CABG times five.  The discharge 
diagnoses were coronary artery disease, carotid artery 
stenosis, hypertension, and hypercholesterolemia.  When 
examined by VA in March 1996, the examiner opined that the 
veteran clearly had coronary artery disease as evidenced by 
the veteran's recent bypass surgery.  Examination revealed a 
soft I-II/VI mitral regurgitation.  The examiner opined that 
rheumatic heart disease did not appear to be a major 
component of the veteran's recent symptoms.

In an April 1996 addendum to the March 1996 examination 
report, a VA examiner opined that, after reviewing the 
cardiac catheterization results and stress echocardiogram 
report, the veteran clearly had coronary artery disease 
secondary to arteriosclerosis.  The examiner noted that on 
cardiac catheterization, there was no evidence of aortic 
stenosis or mitral valve disease.  The examiner opined that, 
although the veteran had had rheumatic fever and some mild 
rheumatic deformity of the mitral valve, the veteran's 
symptoms and disability were from coronary disease, not 
rheumatic disease.  The examiner opined that there was no 
known association between rheumatic fever and coronary artery 
disease.

When examined by VA in December 1998, it was noted that the 
veteran had an atypical chest pain syndrome of variable 
frequency and that there was no history of dyspnea on 
exertion, dizziness, or syncope.  Examination revealed no 
murmur, rub, or gallop.  The impressions were coronary artery 
disease, status-post inferior myocardial infarction 
approximately 10 years ago, status-post coronary artery 
bypass grafting in February 1996 with atypical chest pain 
syndrome, and a history of rheumatic heart disease.  

In a February 1999 addendum to the December 1998 examination 
report, a VA examiner reported that the veteran underwent 
echocardiography in January 1999 which, among other things, 
revealed normal left ventricular systolic function, trace 
mitral regurgitation, mild mitral regurgitation, a mildly 
sclerotic aortic valve without aortic stenosis, and 
paradoxical septal motion secondary to coronary artery bypass 
grafting.  There was no evidence of any rheumatic involvement 
of the heart valves.  The examiner noted that the veteran 
underwent a stress thallium in February 1999 which revealed a 
modified Bruce protocol and that the veteran had fair 
exercise tolerance and capacity, approximately 5 -6 METs, and 
did not have any significant ST or T wave abnormalities.  The 
veteran did not have any chest discomfort at low level of 
exercise.  The thallium was markedly abnormal and revealed an 
old inferior myocardial infarction and significant ischemia 
of the anterior wall, lateral wall, and inferior walls.  

This evidence indicates that the veteran does not experience 
symptoms due to rheumatic heart disease that warrant a rating 
greater than 10 percent under either set of rating criteria.  
Generally, when rating a service-connected disability, the 
use of manifestations not resulting from the service-
connected disease or injury is to be avoided.  38 C.F.R. 
§ 4.14 (1999).  The Board may not award the veteran an 
increased rating based on symptomatology attributable to a 
non-service-connected disability.  Id.  As noted above, the 
objective medical evidence shows that the veteran's current 
heart problems are not due to his service-connected rheumatic 
heart disease.  Consequently, since none of the problems 
listed under 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997) 
or 38 C.F.R. § 4.104, Diagnostic Code 7000 (1999), have been 
attributed to service-connected rheumatic heart disease, the 
assignment of an increased evaluation under that code is not 
warranted.  Accordingly, the veteran's claim is denied.

As noted above under the explanation for why a grant of 
service connection for coronary artery disease is not 
warranted, the provisions of 38 C.F.R. § 4.101 (1997) 
indicate that the effect of problems such as coronary heart 
disease and the progress of a rheumatic heart disease cannot 
usually be satisfactorily disassociated or separated.  Such a 
regulatory instruction indicates that all symptoms, whether 
from rheumatic heart disease or from coronary heart disease, 
should be considered in assigning a rating for rheumatic 
heart disease.  A similar instruction may also be found in 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1, Part VI, paragraph 11.18f.(2).  However, the 
veteran's case is not the usual one.  Here, examiners have 
specifically indicated that the veteran's symptoms and 
disabling manifestations are the result of coronary disease, 
"not rheumatic disease."  See April 1996 VA addendum to a 
March 1996 examination.  Moreover, there is no indication 
that the veteran's rheumatic disease is progressive.  Indeed, 
when the veteran underwent echocardiography in 1999, it was 
specifically noted that there was no evidence of any 
rheumatic involvement of the heart valves.  Consequently, the 
Board finds that the greater weight of the evidence indicates 
that there is no verified continuing rheumatic disease 
process affecting the heart which in turn causes disabling 
symptoms beyond what is contemplated by the 10 percent 
rating.  For the reasons set out above, his disabling 
symptoms are not due to this service-connected disease 
process.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating for rheumatic heart disease must 
therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for coronary artery disease is denied.

An increased rating for rheumatic heart disease is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

